PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LOCATORX, INC.
Application No. 17/085,306
Filed: 30 Oct 2020
For: SOLID-STATE MINIATURE ATOMIC CLOCK AND METHODS OF USE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed May 27, 2022 under 37 CFR 1.78(e). This matter is being properly treated under 37 CFR 1.78(c) to accept an unintentionally delayed claim under 35 USC 119(e) for the benefit of priority to the prior-filed provisional application.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 USC 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The instant petition fails to satisfy requirement (1). The requested claim for priority cannot be entered because review of the claim reveals that it is not fully supported by the prior application(s) to which priority is claimed. A proper benefit claim to a chain of prior applications must include proper references to each prior application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must have been made in each intermediate application in the chain of prior applications. In other words, a benefit claim to a chain of prior applications will only be effective if each prior application actually includes a proper benefit chain. 
The priority data of record for prior-filed application No. 16/700,040 does not reflect that U.S. App. No. 16/428,325 is a continuation of 15/803,163. Review of the most recently issued filing receipt in the prior-filed applications is suggested.

Before the petition under 37 CFR 1.78(c) can be granted, a renewed petition and an Application Data Sheet (complying with the provisions of and 37 CFR 1.76) to correct the above matter is required.

Any request for reconsideration of this decision must be accompanied by the required statement of unintentional delay.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions